United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2305
                         ___________________________

                                Benjamin E. Schreiber

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                           Nick Ludwick; Stephen Sparks

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: February 15, 2019
                              Filed: March 1, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Iowa inmate Benjamin Schreiber brought this 42 U.S.C. § 1983 action alleging
that Iowa State Penitentiary officials and University of Iowa Hospital and Clinics
providers violated his rights by inadequately treating a urinary condition and failing
to comply with his healthcare directives. The district court1 dismissed the hospital
defendants in a preservice order and granted summary judgment dismissing the prison
officials for failure to exhaust administrative remedies. Schreiber appeals. After
careful de novo review of the record, we affirm.

       We agree with the district court that Schreiber’s claims against the prison
officials must be dismissed for failure to exhaust applicable prison remedies. See 42
U.S.C. § 1997e(a); Hammett v. Cofield, 681 F.3d 945 (8th Cir. 2012). Schreiber
argues that the ineffective assistance of his appointed counsel prevented him from
submitting all his attempts to grieve his claims. However, there is no statutory or
constitutional right to effective assistance of appointed counsel in a civil case. See,
e.g., Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002).

       Schreiber argues the district court erred in dismissing his claims against the
hospital defendants because he was entitled to discovery to determine whether they
violated his “do not resuscitate” rights under Iowa Code Ann. §§ 144A.2(13),
144A.3(1), and 144B.9(2). However, Schreiber’s §1983 complaint did not allege any
state law claims under the district court’s supplemental jurisdiction. We do not
consider claims raised for the first time on appeal. See Joseph v. Allen, 712 F.3d
1222, 1226 (8th Cir. 2013). As Schreiber does not meaningfully argue any preserved
federal claim against the hospital defendants, we affirm their dismissal. See Ahlberg
v. Chrylser Corp., 481 F.3d 630, 638 (8th Cir. 2007) (points not argued on appeal are
waived); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (de novo review of 28
U.S.C. § 1915(e)(2)(B) preservice dismissal).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-